EXHIBIT 10.1
 
 


 

--------------------------------------------------------------------------------

 
 
 
SALE AGREEMENT
 
dated as of April 28, 2011
 
between
 
 HELLER FINANCIAL, INC.,
as Seller
 
and
 
JUHL WIND, INC.,
as Purchaser
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
ARTICLE 1
DEFINITIONS AND RULES OF CONSTRUCTION
1
     
Section 1.01.
Definitions
1
Section 1.02.
Interpretation of this Agreement
3
     
ARTICLE 2
PURCHASE AND SALE
3
     
Section 2.01.
Purchase and Sale of the Interest
3
Section 2.02.
Payment of the Purchase Price
4
     
ARTICLE 3
CLOSING
4
     
Section 3.01.
Closing
4
Section 3.02.
Closing Deliveries
4
     
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
5
     
Section 4.01.
Representations and Warranties of Seller
5
Section 4.02.
Representations and Warranties of Purchaser
6
Section 4.03.
Limitation
8
     
ARTICLE 5
COVENANTS
8
     
Section 5.01.
Realization of Rights
8
Section 5.02.
Filings by Purchaser
8
Section 5.03.
Tax Matters.
8
     
ARTICLE 6
MISCELLANEOUS
10
     
Section 6.01.
Notices
10
Section 6.02.
Entire Agreement; Amendments
11
Section 6.03.
Successors and Assigns
11
Section 6.04.
Governing Law; Submission to Jurisdiction; Selection of Forum.
11
Section 6.05.
Limitation on Liability
11
Section 6.06.
Counterparts
12
Section 6.07.
Severability
12
Section 6.08.
No Third-Party Beneficiaries
12
Section 6.09.
Inconsistent Terms
12
Section 6.10.
Confidentiality.
12
Section 6.11.
Rights of Parties
12
Section 6.12.
Fees
13

 
 
 
i

--------------------------------------------------------------------------------

 
SALE AGREEMENT
 
THIS SALE AGREEMENT (this “Agreement”), dated as of April 28, 2011, is made
between Heller Financial, Inc., a Delaware corporation (“Seller”), and JUHL
WIND, INC., a Delaware corporation (“Purchaser”).
 
RECITALS
 
A.           Seller holds a 24.9% ownership interest (the “Interest”) in
Woodstock Hills, LLC, a Delaware limited liability company (the “Company”),
which in turn owns and operates a 10.2 megawatt wind powered electric generating
facility on Buffalo Ridge in Minnesota (the “Project”).
 
B.           Seller desires to sell, assign, and transfer, and Purchaser desires
to purchase and assume, all of Seller’s right, title and interest in, to and
under the Interest on the terms and conditions set forth herein.
 
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
Section 1.01.                      Definitions.  Capitalized terms used in this
Agreement shall have the meanings set forth in this Article 1.  Unless otherwise
defined in this Article 1 or elsewhere in this Agreement, capitalized terms used
in this Agreement shall have the meanings as set forth in the LLC Agreement.
 
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by or is under common control with such
Person.
 
“Agreement” is defined in the Preamble.
 
“Applicable Law” means all applicable laws, including federal, state, local,
foreign or international laws, treaties, rules, regulations, ordinances, codes,
judgments, decrees, injunctions, writs, interpretations, licenses and permits or
decisions, orders or directives of any court, arbitrator or Governmental
Authority.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which the banks in New York, New York are authorized or required by law to
remain closed.
 
“Chosen Court” is defined in Section 6.04(b).
 
“Closing” means the consummation of the purchase and sale of the Interest.
 
“Closing Date” is defined in Section 3.01(a).
 
 
 

--------------------------------------------------------------------------------

 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” is defined in Recital A.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Governmental Authority” means any federal, state, county, municipal, regional,
local, territorial or other governmental department, court, regulatory or
administrative body, commission, board, bureau, agency, taxing authority or
other governmental instrumentality, whether domestic or foreign or
international.
 
“Interest” is defined in Recital A.
 
“IRS” means the United States Internal Revenue Service.
 
“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Company, dated as of July 19, 1999, as amended from
time to time.
 
“Person” means any natural person, corporation, business trust, joint venture,
association, company, firm, partnership, limited liability company, or other
entity or Governmental Authority.
 
“Post-Closing Period” means any period beginning after the close of business on
the Closing Date.
 
“Pre-Closing Period” means any period ending on the close of business of the
Closing Date.
 
“Project” is defined in Recital A.
 
“Purchase Price” means a cash purchase price of US$100,000.
 
“Purchaser” is defined in the Preamble.
 
“QF Filing” means an updated notice of self-certification of the Project as a
qualifying small power production facility, filed with the Federal Energy
Regulatory Commission in form and substance satisfactory to Purchaser
“Representatives” means with respect to any Person, such Person’s Affiliates and
their respective directors, officers, partners, managers, members, shareholders,
employees, consultants, agents, representatives, advisors, successors and
permitted assigns.
 
“Sale Documents” means this Agreement and the Transfer Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” is defined in the Preamble.
 
“Seller-Retained Rights” means rights and benefits of the Seller as have vested,
arisen or accrued in favor of the Seller under the LLC Agreement prior to the
Closing, including, without limitation, the right to receive any amount or
allocation due to or accrued for the account of the Seller under the LLC
Agreement prior to the Closing and the continuing right to receive any indemnity
payment pursuant to Section 13.2 of the LLC Agreement with respect to events and
matters occurring, arising or otherwise related to the Pre-Closing Period.
 
 
2

--------------------------------------------------------------------------------

 
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.
 
“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including taxes or other charges on or with respect
to income, franchises, windfall or other profits, gross receipts, property,
sales, use, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation, or net worth; taxes or other charges in
the nature of excise, withholding, ad valorem, stamp, transfer, value added, or
gains taxes; license, registration and documentation fees; and customs’ duties,
tariffs, and similar charges.
 
“Transfer Agreement” means the Transfer Agreement, dated as of the Closing Date,
between Seller and Purchaser, substantially in the form of Exhibit A to this
Agreement.
 
“Transfer Taxes” has the meaning set forth in Section 5.03(d).
 
Section 1.02.                      Interpretation of this Agreement.  As used in
this Agreement, the terms “herein,” “herewith” and “hereof” are references to
this Agreement, taken as a whole, the term “includes” or “including” means
“including, without limitation,” and references to a “Section”, “subsection”,
“clause”, “Exhibit”, or “Appendix” means a Section, subsection, clause, Exhibit,
or Appendix of this Agreement, as the case may be, unless in any such case the
context requires otherwise.  All references to a given agreement, instrument or
other document shall be a reference to that agreement, instrument or other
document as modified, amended, supplemented and restated through the date of
which such reference is made, and reference to a law, regulation or ordinance
includes any amendment or modification thereof.  A reference to a Person
includes its successors and permitted assigns.  Unless the context otherwise
requires, the use of a singular form herein shall include the plural, the use of
the plural shall include the singular and the use of any gender shall include
any and all genders.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Seller and Purchaser are sometimes
referred to herein individually as a “party” and collectively as the “parties”.
 
ARTICLE 2

 
PURCHASE AND SALE
 
Section 2.01.                      Purchase and Sale of the Interest.  On the
terms and subject to the conditions hereof, at the Closing pursuant to the
Transfer Agreement, Seller shall sell, transfer, assign, delegate, convey and
deliver to Purchaser, and Purchaser shall purchase, accept and assume from
Seller, the Interest.
 
 
3

--------------------------------------------------------------------------------

 
Section 2.02.                      Payment of the Purchase Price.  No later
than 1:00 p.m., New York time on the Closing Date, by wire transfer in
immediately available funds to an account designated by Seller (or its assignee)
prior to the Closing Date, Purchaser shall pay to Seller the Purchase Price.
 
ARTICLE 3

 
CLOSING
 
Section 3.01.                      Closing.  The Closing shall take place
simultaneously with the execution of this Agreement or at such time and place as
may be mutually agreed upon by the parties.  The date of the Closing is referred
to herein as the “Closing Date”.
 
Section 3.02.                      Closing Deliveries.  At the Closing, Seller
and Purchaser shall take, or cause to be taken, the following actions applicable
to it:
 
(i)           Concurrent Closing with Mission Funding Zeta. Purchaser shall,
concurrent with the Closing, acquire one hundred percent (100%) of the
membership interests in the Company held by Mission Funding Zeta (the “MFZ
Interest”) and, in accordance with the obligations of the LLC Agreement, Mission
Funding Zeta hereby (i) consents to the transactions contemplated by this
Agreement and (ii) confirms that no amounts shall be due or payable under
Section 7.6(b) of the LLC Agreement or otherwise.  Similarly, Seller hereby (i)
consents to Purchaser’s purchase of the MFZ Interest and (ii) confirms that no
amounts shall be due or payable under Section 7.6(b) of the LLC Agreement.
 
(ii)           Payment of Purchase Price.  Purchaser shall pay, or cause to be
paid, the Purchase Price to Seller in accordance with Section 2.02, which
payment shall be treated for all purposes as a payment for the Interest.
 
(iii)           Assignment and Assumption of the Interest.  Each of Seller and
Purchaser shall duly execute and deliver the Transfer Agreement to the other
party.
 
(iv)           Written Consents.  Purchaser shall deliver to Seller the consent
of NSP required to complete this transaction.
 
(v)           Concurrent QF Filing.  Purchaser shall, concurrently with the
Closing, file the QF Filing with the Federal Energy Regulatory
Commission.  Immediately after Closing, Purchaser shall provide evidence of such
filing to Seller.
 
(vi)           Additional Actions.  Seller and Purchaser shall execute and
deliver, or cause to be executed and delivered, all other documents and
instruments, and take all such other actions, in each case as shall be
reasonably necessary or appropriate, to consummate the transactions contemplated
hereby.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES
 
Section 4.01.                      Representations and Warranties of Seller.  As
of the date hereof, Seller represents and warrants to Purchaser as follows:
 
(a)           Due Organization.  Seller is a corporation validly existing and in
good standing under the laws of the State of Delaware, and has the power and
authority to perform its obligations under the Sale Documents.
 
(b)           Authority Relative to the Sale Documents.  The execution, delivery
and performance by Seller of its obligations under the Sale Documents to which
it is a party have been duly authorized by all necessary actions on the part of
Seller and the Sale Documents have been or when executed will be duly executed
and delivered by Seller and constitutes (assuming due authorization, execution
and delivery by Purchaser) the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of rights of creditors
generally and (ii) general principles of equity (whether considered in a
proceeding in equity or at law).
 
(c)           Governmental Approvals and Filings.  Other than the QF Filing, no
authorization, approval, consent, license or order of, or registration with, or
the giving of notice to or the registration, recordation or filing of any
document with, or the taking of any other action in respect of, any Governmental
Authority is required for the execution, delivery and performance by Seller of
this Agreement.
 
(d)           Consents.  The execution and delivery of the Sale Documents by
Seller, the consummation of the transactions contemplated hereby and thereby and
the compliance by Seller with the terms hereof and thereof do not require any
approval of any equity holder of Seller or the approval or consent of any holder
of any indebtedness or obligation of Seller, or any filing or recording with, or
any consent or approval of, any third party (other than any Governmental
Authority, including, without limitation, the QF Filing) that has not been
obtained or made prior to the Closing Date, all of which remain in full force
and effect and a true and complete copy of each of which has been provided to
Purchaser.
 
(e)           No Violation of Law, Etc.  The execution, delivery and performance
by Seller of its obligations under the Sale Documents to which it is a party
will not (i) violate or conflict with any Applicable Law, or (ii) violate any
provision of the organizational documents of Seller and assuming the accuracy of
the representations and warranties of Purchaser set forth in Section 4.02(h),
under any agreement or instrument to which Seller is a party or by which it or
its properties are bound, including the LLC Agreement, except where any such
violation, conflict, default or loss of rights would not prohibit or materially
interfere with the consummation of the transactions contemplated in the Sale
Documents.
 
 
5

--------------------------------------------------------------------------------

 
(f)           Litigation.  There is no litigation or proceeding pending which,
if adversely determined, would prohibit or materially interfere with the
consummation by Seller of the transactions contemplated in the Sale Documents or
would be reasonably likely to materially and adversely affect Seller’s ability
to consummate the transactions or perform its obligations contemplated in the
Sale Documents.
 
(g)           Brokers.  No person or entity acting on behalf of Seller is or
will be entitled to any brokerage fee, commission, finder’s fee or financial
advisory fee from Purchaser or any of its Affiliates in connection with the
transactions contemplated in the Sale Documents.
 
(h)           Title.  Seller has good and valid title to the Interest, free and
clear of all liens and encumbrances (except for any transfer restrictions set
forth in the LLC Agreement).
 
Section 4.02.                      Representations and Warranties of
Purchaser.  As of the date hereof, Purchaser hereby represents and warrants to
Seller as follows:
 
(a)           Due Organization.  Purchaser is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has requisite power, authority and legal right to enter into and carry out
the transactions contemplated by this Agreement and the Sale Documents to which
it is a party.
 
(b)           Authority Relative to the Sale Documents.  The execution, delivery
and performance by Purchaser of its obligations under the Sale Documents to
which it is a party have been duly authorized by all necessary actions on the
part of Purchaser, and each such Sale Document has been or when executed will be
duly executed and delivered by Purchaser and constitutes (assuming due
authorization, execution and delivery by Seller) the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of rights of creditors generally and (ii) general principles of equity (whether
considered in a proceeding in equity or at law).
 
(c)           Governmental Approvals.  Other than the QF Filing, no
authorization, approval, consent, license or order of, or registration with, or
the giving of notice to or the registration, recordation or filing of any
document with any Governmental Authority is required for the valid
authorization, execution, delivery and performance by Purchaser of the Sale
Documents.
 
(d)           Consents.  The execution and delivery of the Sale Documents by
Purchaser, the consummation of the transactions contemplated hereby and thereby
and the compliance by Purchaser with the terms hereof and thereof do not require
any approval of any equity holder of Purchaser or the approval or consent of any
holder of any indebtedness or obligation of Purchaser, or any filing or
recording with, or any consent or approval of, any third party (other than any
Governmental Authority, including, without limitation, the QF Filing) that has
not been obtained prior to the Closing Date, all of which remain in full force
and effect and a true and complete copy of each of which has been provided to
Seller.
 
 
6

--------------------------------------------------------------------------------

 
(e)           Other Consents.  Any consents that are required to be obtained by
Purchaser have been obtained by Purchaser.
 
(f)           No Violation of Law.  The execution, delivery and performance by
Purchaser of its obligations under the Sale Documents to which it is a party
will not (i) violate or conflict with any Applicable Law, or (ii) violate,
conflict with or constitute a default or result in a loss of rights under any
provision of the organizational documents of Purchaser or under any agreement or
instrument to which Purchaser is a party or by which it or its properties are
bound, except where such violation, conflict, default or loss of rights would
not prohibit or materially interfere with the consummation of the transactions
contemplated in the Sale Documents.
 
(g)           Litigation.  There is no litigation or proceeding pending which,
if adversely determined, would prohibit or materially interfere with the
consummation by Purchaser of the transactions contemplated in the Sale Documents
or would be reasonably likely to materially and adversely affect Purchaser’s
ability to consummate the transactions or perform its obligations contemplated
in the Sale Documents.
 
(h)           Brokers.  No person or entity acting on behalf of Purchaser is or
will be entitled to any brokerage fee, commission, finder’s fee or financial
advisory fee from Seller or any of its Affiliates in connection with the
transactions contemplated in the Sale Documents.
 
(i)           Investment Representations.
 
(i)           The Interest being acquired by Purchaser under this Agreement is
for investment and for its own account and not with a view to the resale or
distribution thereof within the meaning of the Securities Act.  Before acquiring
the Interest, the Purchaser has investigated the Company and its business and
has had made available to it all information necessary for the Purchaser to make
an informed decision to acquire the Interest.  The Purchaser considers itself to
be a Person possessing experience and sophistication as an investor adequate for
the evaluation of the merits and risks of the Purchaser’s acquisition of the
Interest. Purchaser acknowledges that the Interest to be purchased by it
pursuant to this Agreement is not registered under any state or federal
securities laws.  Accordingly, the Interest will not be transferable, except in
a transaction that does not require or is exempt from registration under
applicable state or federal securities law, and which at all times complies with
the terms set forth in the LLC Agreement.
 
(ii)           Except for the express representations of Seller contained in
Section 4.01, Purchaser has not relied upon, and is not relying on any
representation or warranty of Seller, or any information of any kind provided by
Seller, with respect to the Interest and has not relied upon, and is not relying
upon, Seller with respect to tax and other economic considerations related to
the transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 
(j)           Transferee Requirements.
 
(i)           Purchaser meets all requirements under the LLC Agreement to permit
a transfer of the Interest without the consent of or notice to any Person
entitled thereunder to so consent, other than such consents as have been
obtained or are being obtained herein.
 
(ii)           The consummation of the transactions contemplated by this
Agreement does not violate the Securities Act or any provision of, or create a
relationship that would be in violation of, any Applicable Law or agreement to
which Purchaser is a party or by which the property of Purchaser is bound.
 
(k)           ERISA.  Purchaser is not purchasing the Interest with the assets
(as defined in ERISA) of any “employee benefit plan” (as defined in Section 3(3)
of ERISA) or with the assets of any “plan” (as defined in Section 4975(e)(1) of
the Code).
 
Section 4.03.                      Limitation.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR IN ANY OF THE OTHER SALE DOCUMENTS, THE INTEREST
IS BEING SOLD ON AN “AS IS, WHERE IS” BASIS AND IN “WITH ALL FAULTS CONDITION,”
AND THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION 4.01 ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER GUARANTEES, REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, OF SELLER AND ITS AFFILIATES OF ANY KIND WHATSOEVER.  EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION 4.01,
SELLER DOES NOT, HAS NOT AND SHALL NOT BE DEEMED TO HAVE MADE, NOW OR HEREAFTER,
AND, SUBJECT TO SUCH EXCEPTION, SELLER HEREBY EXPRESSLY DISCLAIMS, ANY
GUARANTEE, REPRESENTATION OR WARRANTY, IN EACH CASE WHETHER WRITTEN, ORAL,
EXPRESS OR IMPLIED, AS TO (A) THE COMPANY OR THE PROJECT, (B) THE INTEREST,
(C) THE LLC AGREEMENT, OR (D) ANY ASSET OR PROPERTY RELATED TO THE FOREGOING,
INCLUDING AS TO THE EXISTENCE, TITLE, VALUE, CONDITION, DESIGN, CONFORMITY TO
SPECIFICATIONS, OPERATION, MODIFICATION, MERCHANTABILITY, QUALITY OF MATERIAL OR
WORKMANSHIP, FITNESS FOR USE OR FOR A PARTICULAR PURPOSE, MAINTENANCE, LATENT OR
OTHER DEFECTS OR MARKETABILITY THEREOF.
 
ARTICLE 5

 
COVENANTS
 
Section 5.01.                      Realization of Rights.  In matters relating
to any Seller-Retained Rights, Purchaser shall act in a manner consistent with
the rights of Seller as predecessor under the LLC Agreement and shall take, or
cause to be taken, all necessary actions to realize such Seller-Retained Rights
for the benefit of Seller.
 
Section 5.02.                      Filings by Purchaser.  On or promptly
following the Closing Date, Purchaser and Seller shall cooperate to make all
filings required by all Governmental Authorities and under all Applicable Laws,
if any, relating to the transfer of the Interest that has not previously been
made.
 
 
8

--------------------------------------------------------------------------------

 
Section 5.03.                      Tax Matters.
 
(a)           Unless otherwise required under the Code or the regulations
thereunder, items of income, gain, loss, deduction and credit allocable to the
Interest with respect to the Pre-Closing Period shall be for the account of
Seller and for the Post-Closing Period shall be for the account of Purchaser.
 
(b)           Following the Closing, Purchaser will pay to Seller the amount of
any refund, realized Tax credit or similar benefit available to or realized by,
or with respect to, the Interest with respect to a Pre-Closing Period.  Such
amounts will be paid within ten (10) Business Days after receipt or realization,
whichever first occurs.  Any refund or credit of Taxes with respect to the
Interest for any Post-Closing Period shall be for the account of Purchaser.
 
(c)           Seller and Purchaser shall reasonably cooperate, and shall cause
its Affiliates and its and their Representatives, as applicable, to reasonably
cooperate, in preparing and filing all Tax Returns relating to the Interest,
including maintaining and making available to each other all records necessary
in connection with Taxes and in resolving all disputes and audits with respect
to all taxable periods relating to Taxes.  Each party shall (i) properly retain
and maintain accounting and Tax records related to the Interest for the shorter
of seven (7) years after the Closing Date or until such time as the other party
agrees that such retention and maintenance is no longer necessary, (ii) permit
the other party and its Representatives reasonable access at reasonable times to
such records, and (iii) execute such documents as the other party may reasonably
request to enable such party to file any required reports or Tax Returns
relating to the Interest.  The duty of a party to provide access to records to
the other party may be fulfilled by providing a copy of each relevant record;
neither party shall have a duty to allow the other party access to its
facilities for purposes of reviewing such records.
 
(d)           All sales, use, value-added, stamp, property, transfer and other
similar taxes and any penalties, fines, additions to tax or interest thereon,
which may be levied or imposed by any Governmental Authority on or with respect
to or in connection with the sale, purchase and delivery of the Interest by
Seller to Purchaser pursuant to this Agreement (“Transfer Taxes”) shall be
borne 50% by Seller and 50% by Purchaser.  Each of Seller and Purchaser shall
provide such certifications, information and documentation as shall be
reasonably requested by either party hereto and reasonably obtainable by the
other party to minimize any payment pursuant to this Section 5.03(d) and shall
cooperate in contesting the imposition by any taxing authority of a Transfer Tax
if such a contest is reasonably requested by either Seller or
Purchaser.  Purchaser shall prepare and timely file (or cause an Affiliate to
prepare and timely file) all Tax Returns or other documentation relating to
Transfer Taxes, if any, required by Applicable Law, provided, however, such Tax
Returns or other documentation shall be reviewed and approved by Seller prior to
such filing.  Seller and Purchaser shall treat all payment of Transfer Taxes
made by Purchaser or Seller to or for the benefit of the other as adjustments to
the Purchase Price for Tax purposes and such treatment shall govern for purposes
hereof except to the extent that the laws of a particular jurisdiction provide
otherwise.  The costs and expenses of complying with the obligations set forth
in this Section 5.03(d), including the preparation, review and filing of tax
returns and the conduct of any contests, shall be borne 50% by Seller and 50% by
Purchaser.
 
 
9

--------------------------------------------------------------------------------

 
(e)           Seller and its duly appointed representatives shall have the
exclusive authority and responsibility to control any audit or examination by
any Governmental Authority, exercise control over the contest rights thereto
with respect to the Interest, initiate any claim for refunds, amend any Tax
Returns, and resolve and defend against any assessment for additional Taxes,
notice of Tax Return, and resolve and defend against any assessment for
additional Taxes, notice of tax deficiency or other adjustment of Taxes of or in
relation to any liability with respect to the Interest for Taxes (each “Tax
Claim”) to the extent such Tax Claim relates to the Pre-Closing Period, and
Seller shall be entitled to any tax refund relating to the Pre-Closing
Period.  Purchaser and its duly appointed representatives shall have the
exclusive authority, exercise control over any other Tax Claim.
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.01.                      Notices.  All notices and documents delivered
hereunder and under each of the Sale Documents shall be in writing, and shall be
forwarded by overnight courier, postage prepaid, or by facsimile (provided
receipt of the facsimile transmission is promptly confirmed) or personally
delivered, and addressed as follows:
 

 
If to Seller:
Heller Financial, Inc.
c/o GE Energy Financial Services
800 Long Ridge Road
Stamford, CT 06927
Attention:  Sunil Akole
Fax:  (203) 961-5116
 
 
With a copy to:
GE Energy Financial Services
800 Long Ridge Road
Stamford, CT 06927
Attention:  Legal Department
Fax:  (203) 357-6632
 
 
If to Purchaser:
Juhl Wind, Inc.
996 190th Avenue
Woodstock, MN  56186
Attention:  John Brand
 
   
With a copy to:
   
Synergy Law Group
730 West Randolph, 6th Floor
   
Chicago, IL  60661
Attention:  Bart Loethen
Fax: 312.454.0261

 
or to such other places and numbers as any party directs, in accordance with the
provisions hereto.  Any notice so delivered by overnight courier shall be deemed
received on the date received, and any notice delivered by facsimile shall be
deemed received on the date of confirmed delivery or transmission by facsimile.
 
 
10

--------------------------------------------------------------------------------

 
Section 6.02.                      Entire Agreement; Amendments.  Except as
otherwise specifically provided herein, the Sale Documents contain the entire
agreement of the parties with respect to the subject matter hereof, and
supersede all prior agreements and understandings between the parties, whether
written or oral.  Neither this Agreement nor any other Sale Document may be
amended or supplemented, or any provision thereof waived, except by written
instrument signed by the parties thereto.
 
Section 6.03.                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of each of the parties and their
respective successors and assigns.
 
Section 6.04.                      Governing Law; Submission to Jurisdiction;
Selection of Forum.
 
(a)           Governing Law; Waiver of Jury Trial.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).  EACH PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF
THIS AGREEMENT OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTAINED IN OR
CONTEMPLATED HEREBY OR THEREBY.
 
(b)           Submission to Jurisdiction; Selection of Forum.  ANY ACTION OR
PROCEEDING FOR ANY CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTAINED IN OR CONTEMPLATED BY THIS AGREEMENT, WHETHER IN TORT OR
CONTRACT OR AT LAW OR IN EQUITY, SHALL BE BROUGHT IN EITHER THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR IN A NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY (EACH, A “CHOSEN COURT”), AND EACH PARTY
IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE CHOSEN COURTS (AND OF THEIR
APPROPRIATE APPELLATE COURTS), (B) WAIVES ANY OBJECTION TO LAYING VENUE IN ANY
SUCH ACTION OR PROCEEDING IN EITHER CHOSEN COURT, (C) WAIVES ANY OBJECTION THAT
SUCH CHOSEN COURT IS AN INCONVENIENT FORUM FOR THE ACTION OR PROCEEDING, AND
(D) AGREES THAT, IN ADDITION TO OTHER METHODS OF SERVICE PROVIDED BY LAW,
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING SHALL BE EFFECTIVE, SUBJECT
TO APPLICABLE LAW, IF PROVIDED IN ACCORDANCE WITH SECTION 6.01 OF THIS
AGREEMENT, AND THE EFFECTIVE DATE OF SUCH SERVICE OF PROCESS SHALL BE AS SET
FORTH IN SECTION 6.01.
 
Section 6.05.                      Limitation on Liability.  The maximum amount
of either party’s liability hereunder, including, without limitation, for the
inaccuracy of any representation or warranty hereunder or the breach of any
obligation hereunder (other than Section 5.01), shall be the Purchase Price;
provided, however, that no party to this Agreement shall be liable to another
party for special, punitive, indirect, incidental or consequential loss or
damage of any nature, including loss of use or loss of profit or revenue, and
each party hereby releases each other party, its Affiliates and their respective
directors, officers, employees, successors, assigns, agents and contractors from
any such liability.
 
 
11

--------------------------------------------------------------------------------

 
Section 6.06.                      Counterparts.  This Agreement may be executed
in separate counterparts, each of which when so executed and delivered shall be
an original for all purposes, but all such counterparts shall constitute but one
and the same instrument.
 
Section 6.07.                      Severability.  If any provision of any Sale
Document is held to be prohibited by or invalid under Applicable Law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of such Sale Document.
 
Section 6.08.                      No Third-Party Beneficiaries.  The Sale
Documents are for the sole benefit of the parties thereto and their permitted
successors and assigns and nothing herein, express or implied, shall give or be
construed to give to any other person or entity any legal or equitable rights
thereunder.
 
Section 6.09.                      Inconsistent Terms.  In the event of any
inconsistency between any provision of this Agreement and any equivalent
provision in any other Sale Document, the provision in this Agreement shall
control.
 
Section 6.10.                      Confidentiality.
 
(a)           Generally.  Each of the parties hereto (on behalf of itself and
each of its Affiliates and its and their Representatives), for a period of two
(2) years from the date hereof, shall treat this Agreement, the LLC Agreement,
and any non-public information supplied pursuant to this Agreement or the LLC
Agreement which is identified as confidential by the Person supplying the same,
as confidential information and shall not disclose the same to any Person,
except (i) to such party’s Representatives who agree to hold such information
confidential, (ii) to an Affiliate of such party, (iii) as may be required by
any Applicable Law, (iv) information which was generally available to the public
or in the possession of the receiving party before its disclosure under this
Agreement, or (v) information that is given to the receiving party by another
Person other than in breach of obligations of confidentiality owed by such
Person to the disclosing party under this Agreement.
 
(b)           Public Announcements.  All general notices, releases, statements,
announcements and other communications to the general public or the press
relating to the existence of this Agreement or the transactions covered by this
Agreement, shall be made only at such times and in such manner as shall be
mutually agreed upon by Purchaser and Seller.
 
Section 6.11.                      Rights of Parties.  The rights of the parties
hereunder are cumulative and are in addition to its rights under general
law.  Any failure to exercise or any delay in exercising any of such rights
shall not operate as a waiver or amendment of that or any other such right.
 
 
12

--------------------------------------------------------------------------------

 
Section 6.12.                      Fees.  The parties have paid their own fees
in connection with the consummation of the transactions hereunder and under the
other Sale Documents.
 
[Remainder of page intentionally left blank]
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have each caused this Agreement to be duly
executed as of the date first set forth above.
 

  Heller Financial, Inc.                  
 
By:
/s/Jerry Polacek        Name: Jerry Polacek       Title: Vice President  

 

 
JUHL WIND, INC.
                 
 
By:
/s/ John Mitola       
Name:  John Mitola
     
Title:  President
 

 
 
[Signature page to Sale agreement]
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Form of Transfer Agreement
 
TRANSFER AGREEMENT
 
This Transfer Agreement (this “Agreement”) is made and entered into effective as
of April ___, 2011 by and between Heller Financial, Inc., a Delaware corporation
(“Assignor”), and JUHL WIND, INC., a Delaware corporation (“Assignee”).
 
WHEREAS Assignor is a party to that certain Amended and Restated Limited
Liability Company Agreement of Woodstock Hills LLC, a Delaware limited liability
company (the “Company”), dated July 19, 1999, as amended from time to time (the
“LLC Agreement”); and
 
WHEREAS pursuant to that certain Sale Agreement dated April 28, 2011 (the “Sale
Agreement”) by and between Assignor and Assignee, Assignor has agreed to sell
and transfer to Assignee all of Assignor’s right, title, and interest in and to
its Interest (as defined in the Sale Agreement) in the Company.
 
NOW THEREFORE in consideration of the promises and the respective undertakings
of the parties hereto hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Assignment of the Interest.  Pursuant to the terms of the Sale
Agreement, Assignor does hereby sell and transfer on an “as-is” basis, to
Assignee all of Assignor’s right, title, and interest in and to the
Interest.  Assignor does hereby withdraw as a Member (as defined in the LLC
Agreement) of the Company and shall retain no further rights other than the
Seller-Retained Rights (as defined in the Sale Agreement).
 
2.           Assumption of the Interest.  Assignee hereby accepts the assignment
to it set forth in Section 1 above, hereby assumes all of the obligations of
Assignor relating to the Interest and hereby agrees to be bound by the terms,
covenants and obligations of the LLC Agreement.
 
3.           Further Documents. The parties hereto agree to execute such further
documents and take such actions as may be reasonably required to further
evidence, confirm and effectuate the transfer of ownership of the Interest.
 
4.           Binding Effect.  This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.
 
5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof.
 
 
 

--------------------------------------------------------------------------------

 
6.           Counterparts; Facsimile Signatures.  This Agreement may be executed
in more than one counterpart, including by facsimile signature, each of which
shall be deemed an original, but all of which collectively will constitute one
and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
and on the date first written above.
 
ASSIGNEE:
 

JUHL WIND, INC.    
By
    Name:   Title:  



 
ASSIGNOR:
 

Heller Financial, Inc.    
By
    Name:   itle:  



 


 